DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Newly submitted claim 26 is directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: Claim 26 would be placed in Group II, a product, of the restriction requirement dated August 24, 2021.
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claim 26 is withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-10, 20-22, and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Yamamura et al. (US 2002/0132872) as evidenced by Takahashi (US 2005/0238299) and as evidenced by Ullmann's Polymers and Plastics: Products and Processes. Vol. 4, page 1648 Germany, Wiley, 2016.
Regarding claims 1 and 25: Yamamura et al. teaches a curable/photocurable resin composition (abstract) comprising a curable resin/epoxy resin (B) (para. 51), which can be Epicoat 872 manufactured by Yuka-Shell K.K. (para. 60).  This resin has the structure: 
    PNG
    media_image1.png
    240
    804
    media_image1.png
    Greyscale
as evidenced by Takahashi (para. 93). Ullmann's Polymers and Plastics shows that the epoxy producer Yuka-Shell became Japan Epoxy Resins Corp. (first column, first paragraph).  In the art, this resin is sometimes referred to as Epikote 872, and sometimes as Epicoat 872, since it is manufactured by a Japanese company, and Epikote is a translation.
This resin fits the claimed General Formula (1) where: 
    PNG
    media_image2.png
    238
    804
    media_image2.png
    Greyscale
 Y1 and Y2 are epoxy groups, L3 and L4 are the group -O-, X1 and X2 are divalent linking groups containing an aromatic ring, L1 is a divalent linking group containing an ester bond, X3 is an alkylene group having 8 carbon atoms, and L2 is a divalent linking group containing an ester bond. In the structure, n is 1.
Yamamura et al. also teaches a curing agent/photoacid generator (para. 62) and an oxetane compound/(BIII) that reads on General Formula (2) 
    PNG
    media_image3.png
    117
    471
    media_image3.png
    Greyscale
(para. 48). Yamamura et al. teaches a mass ratio of the epoxy to the oxetane compound of 5-80 parts epoxy to 5-80 parts oxetane compound (para. 16), which overlaps the claimed range. In the case where the claimed ranges overlap or lie inside ranges disclosed by the prior art, a prima facie case of obviousness exists (MPEP 2144.05 I). At the time of the invention a person having ordinary skill in the art would have found it obvious to use the overlapping range of compounds in Yamamura et al. and would have been motivated to do so since Yamamura et al. teaches this is an appropriate range to achieve the disclosed invention.
Yamamura et al. also teaches the optional (BI) component/polyol having 2 to 6 hydroxyl groups in the molecule (para. 83) in an amount of 0-35 parts by weight per 5-80 parts curable resin (A) (abstract), which overlaps the claimed range. In the case where the claimed ranges overlap or lie inside ranges disclosed by the prior art, a prima facie case of obviousness exists (MPEP 2144.05 I). At the time of the invention a person having ordinary skill in the art would have found it obvious to use the overlapping range of compounds in Yamamura et al. and would have been motivated to do so since Yamamura et al. teaches this is an appropriate range to achieve the disclosed invention.
Regarding claim 2: As can be seen from the structure of Epicoat 872 above, X1 and X2 are diphenylpropanediyl groups.
Regarding claim 3: X3 is not substituted, and has a straight chain.
Regarding claim 4: L1, L2, L3, and L4 contain the bond -O-.
Regarding claim 5: Y1 and Y2 are an epoxy groups.
Regarding claim 6: Yamamura et al. also teaches a photoacid generator (para. 62).
Regarding claim 7: Yamamura et al. teaches the molecular weight of the polyol/polyhydric alcohol is 100-50,000 (para. 90), which overlaps the claimed range.
Regarding claims 8 and 10: Yamamura et al. teaches an oxetane compound in an amount of 5-80 parts, the epoxy resin in 5-80 parts and the polyol/polyhydric alcohol in 0-35 parts, which overlaps the claimed ranges.
Regarding claim 9: Yamamura et al. teaches 
    PNG
    media_image4.png
    143
    366
    media_image4.png
    Greyscale
(para. 48), which reads on general formula (4) where X8 has an ether bond.
Regarding claim 20: Yamamura et al. teaches 
    PNG
    media_image3.png
    117
    471
    media_image3.png
    Greyscale
, which reads on (BIII) and has two oxetanyl groups.
Regarding claim 21: Yamamura et al. teaches a mass ratio of the epoxy to the oxetane compound of 5-80 parts epoxy to 5-80 parts oxetane compound (para. 16), which overlaps the claimed range. In the case where the claimed ranges overlap or lie inside ranges disclosed by the prior art, a prima facie case of obviousness exists (MPEP 2144.05 I). At the time of the invention a person having ordinary skill in the art would have found it obvious to use the overlapping range of compounds in Yamamura et al. and would have been motivated to do so since Yamamura et al. teaches this is an appropriate range to achieve the disclosed invention.
Regarding claim 22: As can be seen from the oxetane structure above, the X4 moiety is a phenylene group.

Claims 1-5 and 14-18 are rejected under 35 U.S.C. 103 as being unpatentable over Fujii et al. (US 2010/0196689) as evidenced by Takahashi (US 2005/0238299).
Regarding claims 1-5: Fujii et al. teaches a curable resin composition (par. 13) comprising Epikote 872 (para. 98), a cyclic compound triglycidyl isocyanurate (para. 42), which is a cyclic compound having 3 reactive epoxy groups and a reactive group equivalent of 100 g/eq and a curing agent (para. 8). The Epikote 872 resin has the structure: 
    PNG
    media_image1.png
    240
    804
    media_image1.png
    Greyscale
as evidenced by Takahashi (para. 93). 
This resin fits the claimed General Formula (1) where: 
    PNG
    media_image2.png
    238
    804
    media_image2.png
    Greyscale
 Y1 and Y2 are epoxy groups, L3 and L4 are the group -O-, X1 and X2 are divalent linking groups containing an aromatic ring/diphenylpropanediyl groups, L1 is a divalent linking group containing an ester bond and an ether bond, X3 is a straight chain alkylene group having 8 carbon atoms, and L2 is a divalent linking group containing an ester bond and an ether bond. In the structure, n is 1.
While Fujii et al. teaches other possibilities for the main epoxy resin and the additional epoxy resin, the reference does teach that both can be present and therefore there is an embodiment where both are used together.  At the time of the invention a person having ordinary skill in the art would have found it obvious to use the Epikote 872 and the triglycidyl isocyanurate of Fujii et al. and would have been motivated to do so since the reference teaches these are acceptable resins to achieve the disclosed invention.
Regarding claim 14: Fujii et al. teaches triglycidyl isocyanurate (para. 42), which has 1 isocyanurate ring.
Regarding claim 15: Fujii et al. teaches triglycidyl isocyanurate (para. 42), which has epoxy groups as reactive groups.
Regarding claim 16: Fujii et al. teaches 100 parts by weight or less of the triglycidyl isocyanurate compound based on 100 parts by weight of the Epikote 87 (para. 43), which is 50 parts by weight or less of (BII), to 50 parts by weight or more of curable resin (A).
Regarding claims 17 and 18: Fujii et al. teaches 0 parts by mass of the oxetane compound (D) based on 100 parts by mass of the curable resin (A) and the cyclic compound (BIII) and the oxetane compound (D).

Claims 17 and 18 /are rejected under 35 U.S.C. 103 as being unpatentable over Fujii et al. as evidenced by Takahashi (US 2005/0238299) as applied to claim 14 set forth above and in view of Yamamura et al. (US 2002/0132872).
Regarding claims 17 and 18: Fujii et al. teaches the basic claimed composition as set forth above. Not disclosed is an oxetane compound.  However, Yamamura et al. teaches an oxetane compound (para. 16) in a mass ratio of the epoxy to the oxetane compound of 5-80 parts epoxy to 5-80 parts oxetane compound (para. 16), which overlaps the claimed range. In the case where the claimed ranges overlap or lie inside ranges disclosed by the prior art, a prima facie case of obviousness exists (MPEP 2144.05 I). At the time of the invention a person having ordinary skill in the art would have found it obvious to use the overlapping range of compounds in Yamamura et al. and would have been motivated to do so since Yamamura et al. teaches this is an appropriate range to achieve the disclosed invention.

Response to Arguments
Applicant's arguments filed March 4, 2022 have been fully considered.
The amendment to claim 1 changing the average n value to 0.2-5 overcomes the previous art rejection.  Further, the amendments overcome the 25 U.S.C. 112(b) rejections. The argument that Epikote 828 does not have the X3 moiety however, is not persuasive. X3 is defined as an alkylene group having 4-18 carbon atoms, in which a carbon atom forming the alkylene group may be substituted by an oxygen atom.  In the case of bisphenol A diglycidyl ether, the X3 group is a 4 carbon alkylene group if one of those carbons is substituted for an oxygen.  The definition of substituted can also be “swapped”.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Megan McCulley whose telephone number is (571)270-3292. The examiner can normally be reached Monday - Friday 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on 571-272-1197. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MEGAN MCCULLEY/Primary Examiner, Art Unit 1767